NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WALTER TRIPP,                                   No. 17-15089

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00030-RCJ-VPC

 v.
                                                MEMORANDUM*
CONNIE S. BISBEE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Walter Tripp, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

violated his equal protection rights in connection with parole hearings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state a claim under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118

(9th Cir. 2012). We affirm.

       The district court properly dismissed Tripp’s action because Tripp failed to

allege facts sufficient to show that he was “intentionally treated differently from

others similarly situated and that there is no rational basis for the difference in

treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)

(elements of “class of one” equal protection claim); Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief).

       Tripp’s request that this court order parole and probation to make Tripp’s

parole file available, set forth in his opening brief, is denied.

       AFFIRMED.




                                            2                                    17-15089